Case: 17-40893      Document: 00514520113         Page: 1    Date Filed: 06/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-40893                              FILED
                                  Summary Calendar                        June 20, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MELVIN NOEL VASQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:17-CR-436-2


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Melvin Noel Vasquez appeals his sentence arising
out of his conviction for possession with intent to distribute 500 grams or more
of methamphetamine. He claims that the district court erred by not granting
him a four-level reduction under U.S.S.G. § 3B1.2 for being a minimal
participant.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40893     Document: 00514520113    Page: 2   Date Filed: 06/20/2018


                                 No. 17-40893

      Whether a defendant was a minor or minimal participant in criminal
activity is a factual finding that this court reviews for clear error. See United
States v. Sanchez-Villarreal, 857 F.3d 714, 721 (5th Cir. 2017). A factual
finding is not clearly erroneous if it is plausible in view of the record as a
whole. Id.
      Vasquez conceded to being a courier for the operation, participating in at
least three drug deliveries over a one-month period, arranging for the delivery
of the methamphetamine in this case, and receiving $100 for each completed
delivery.    The district court’s conclusion that Vasquez was not a minimal
participant is plausible in light of the record as a whole. See id. That court’s
denial of a mitigating role adjustment was not clearly erroneous. See id.
      AFFIRMED.




                                       2